Title: To George Washington from Peter Muhlenberg, 5 September 1782
From: Muhlenberg, Peter
To: Washington, George


                  
                     Sir
                     Richmond Septr 5th 1782
                  
                  Since I had the Honor of addressing your Excellency on the 24th of last Month, nothing material has occur’d—The act pass’d last Session for recruiting the Line, has not yet produc’d any thing for as it was left to the option of each division to furnish a Man, or so much Money, allmost the whole have chosen to pay the Money—I have been in Town severall days, at the request of the Governor to assist in pointing out the officers most proper for the recruiting service—This has been done; The Officers have received their instructions, & a short time will enable us to Judge, what success we are like to have. Of the troops at the Rendezvous forty two will be dischargd this, & next Month, having servd the term of their enlistment, The remaining part are 125 for the war, and about 40, who have from one to three years to serve—The Clothing from Philada is not yet arrivd.  I have the Honor to be with the highest respect Your Excellencys Most Obedt humble Servt
                  
                     P: Muhlenberg
                  
               